     Case 2:15-cv-01313-TLN-KJN Document 82 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL DAVID JOHNSON,                             No. 2:15-cv-1313 TLN KJN P
12                     Plaintiff,
13          v.                                       ORDER TO SHOW CAUSE
14   E. NAKU, M.D., et al.
15                     Defendants.
16

17          By an order filed December 11, 2019, this court directed the United States Marshal to

18   serve all process without prepayment of costs. On January 27, 2020, the Marshal filed the waiver

19   of service of summons signed by defendant Ken Collinsworth, M.D. on January 21, 2020. (ECF

20   No. 63.) Defendant Collinsworth, although properly served, has not yet filed a responsive

21   pleading. Accordingly, IT IS HEREBY ORDERED that:

22          1. Defendant Collinsworth show cause, within thirty days from the date of this order, why

23   default should not be entered;

24          2. The Clerk of the Court shall forward a copy of this order to defendant Ken

25   Collinsworth, M.D., at the address listed in the CDCR Notice of E-Service Waiver (ECF No. 60)

26   (sealed); and

27   ////

28   ////
                                                    1
     Case 2:15-cv-01313-TLN-KJN Document 82 Filed 08/07/20 Page 2 of 2

 1           3. The Clerk of the Court is directed to serve a copy of this order on Monica Anderson,

 2   Supervising Deputy Attorney General.

 3   Dated: August 7, 2020

 4

 5
     /john1313.77d
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
